DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 and 22-26  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22-26 of U.S. Patent No. 11389066. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 and 22-26 of U.S. Patent No. 11389066 anticipated claims 1-20 and 22-26 of the present invention.


Instant Application 16/743,283
U.S. Patent No. 11389066
A method comprising: 


actuating an emitter to emit a plurality of pulses of electromagnetic radiation; 



wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern.











sensing reflected electromagnetic radiation resulting from the plurality of pulses of electromagnetic radiation with a pixel array of an image sensor to generate a plurality of exposure frames; and 

applying edge enhancement to edges within an exposure frame of the plurality of exposure frames; 






























The method of claim 1, further comprising:

detecting the edges within the exposure frame;
retrieving from memory a known conversion gain and an applied sensor gain for the pixel array;
calculating a threshold magnitude of noise acceptable in the exposure frame based on the known conversion gain and the applied sensor gain for the pixel array; and 
adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame.

The method of claim 1, wherein applying the edge enhancement to the edges within the exposure frame comprises: 
extracting luminance data from the exposure frame; 
detecting the edges within the exposure frame; 
applying a gain factor to the detected edges within the image frame to generate modified edge data; and 
merging the luminance data and the modified edge data.

4. The method of claim 1, further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor.

5. The method of claim 1, wherein applying the edge enhancement comprises applying the edge enhancement in response to the exposure frame comprising more than a threshold magnitude of noise.

6. The method of claim 1, wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise, and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise.

7. The method of claim 1, further comprising detecting the edges within the exposure frame by: 
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; extracting a luminance plane from the exposure frame; 
generating a difference plane by subtracting the spatially filtered version of the exposure frame from the luminance plane; and detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency.

8. The method of claim 1, further comprising detecting the edges within the exposure frame by:  
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; and 
applying an edge detect operator kernel to the spatially filtered version of the exposure frame.

9. The method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, wherein calculating the gain factor comprises calculating based on: 
voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor; 
a known conversion gain for the pixel array; an absolute overall linear gain applied to the image sensor; and 
a strength adjuster setting received from a user.

10. The method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, wherein calculating the gain factor comprises: plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains; 

identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph; 
predicting a magnitude of noise expectation based on the calibration factor; and 
calculating the gain factor based on the predicted magnitude of noise expectation and a strength adjust setting received from a user.

11. The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.

12. The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub- duration shorter than the pulse duration.

13. The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.

14. The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame in response to emission by the emitter of a fluorescence excitation pulse, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.

15. The method of claim 14, further comprising: 
receiving the location of the critical tissue structure from the corresponding fluorescence system; 
generating an overlay frame comprising the location of the critical tissue structure; and 
combining the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.

16. The method of claim 15, wherein sensing reflected electromagnetic by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, and wherein the method further comprises: providing the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene; 
providing the location of the critical tissue structure to the corresponding laser mapping system; and 
receiving a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system.


17. The method of claim 16, wherein the critical tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

18. The method of claim 1, further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.

19. The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.

20. The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.

22. The method of claim 1, wherein sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: 
a distance from an endoscope to an object; 
an angle between an endoscope and the object; or 
surface topology information about the object.

23. The method of claim 22, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters.

24. The method of claim 22, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter.

25. The method of claim 1, wherein actuating the emitter to emit the plurality of pulses of electromagnetic radiation comprises actuating the emitter to emit a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene.

26. The method of claim 1, wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking.
1. A method for providing visualization in a light deficient environment with an endoscope, the method comprising:
actuating an emitter used in conjunction with the endoscope to emit a plurality of pulses of electromagnetic radiation in the light deficient environment, 
wherein the plurality of pulses of electromagnetic radiation comprises:
a visible pulse comprising a visible wavelength of electromagnetic radiation;
a laser mapping pulse comprising electromagnetic radiation pulsed in a laser mapping pattern;
a multispectral pulse comprising a multispectral emission of electromagnetic radiation that elicits a spectral response from a tissue; and
a fluorescence pulse comprising a fluorescence excitation emission of electromagnetic radiation;
sensing reflected electromagnetic radiation resulting from the plurality of pulses of electromagnetic radiation with a pixel array of an image sensor to generate a plurality of exposure frames; and

applying edge enhancement to edges within an exposure frame of the plurality of exposure frames;
wherein the multispectral pulse comprises electromagnetic radiation comprising a wavelength within a range from about 900 nm to about 1000 nm and further comprises one or more of:
electromagnetic radiation comprising a wavelength within a range from about 513 nm to about 545 nm;
electromagnetic radiation comprising a wavelength within a range from about 565 nm to about 585 nm; and
wherein the fluorescence pulse comprises one or more of:
electromagnetic radiation comprising a wavelength within a range from about 770 nm to about 795 nm; or
electromagnetic radiation comprising a wavelength within a range from about 790 nm to about 815 nm; and
wherein the plurality of exposure frames comprises a laser mapping exposure frame sensed in response to the emitter pulsing the electromagnetic radiation in the laser mapping pattern, and wherein the laser mapping exposure frame comprises data for determining one or more of a three-dimensional topography of a scene or a dimension of an object within the scene.

2.   The method of claim 1, further comprising:
detecting the edges within the exposure frame;
retrieving from memory a known conversion gain and an applied sensor gain for the pixel array;
calculating a threshold magnitude of noise acceptable in the exposure frame based on the known conversion gain and the applied sensor gain for the pixel array; and
adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame.

3.    The method of claim 1, wherein applying the edge enhancement to the edges within the exposure frame comprises:
extracting luminance data from the exposure frame;
detecting the edges within the exposure frame;
applying a gain factor to the detected edges within the image frame to generate modified edge data; and
merging the luminance data and the modified edge data.

4. The method of claim 1, further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor.

5. The method of claim 1, wherein applying the edge enhancement comprises applying the edge enhancement in response to the exposure frame comprising more than a threshold magnitude of noise.

6. The method of claim 1, wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise, and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise. 

7. The method of claim 1, further comprising detecting the edges within the exposure frame by:
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter;
extracting a luminance plane from the exposure frame;
generating a difference plane by subtracting the spatially filtered version of the exposure frame from the luminance plane; and
detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency. 

8. The method of claim 1, further comprising detecting the edges within the exposure frame by:
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; and
applying an edge detect operator kernel to the spatially filtered version of the exposure frame.

9. The method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, wherein calculating the gain factor comprises calculating based on:
voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor;
a known conversion gain for the pixel array;
an absolute overall linear gain applied to the image sensor; and
a strength adjuster setting received from a user.

10. The method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, wherein calculating the gain factor comprises:
plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains; 
identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph;
predicting a magnitude of noise expectation based on the calibration factor; and
calculating the gain factor based on the predicted magnitude of noise expectation and a strength adjust setting received from a user.

11. The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.

12. The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

13. The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.

14. The method of claim 1,
wherein sensing the reflected electromagnetic radiation comprises sensing data for a fluorescence exposure frame in response to the emitter pulsing the fluorescence pulse, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a tissue structure within the scene based on the fluorescence exposure frame.

15. The method of claim 14, further comprising:
receiving the location of the tissue structure from the corresponding fluorescence system;

generating an overlay frame comprising the location of the tissue structure; and
combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.

16. The method of claim 14, further comprising:





providing the laser mapping exposure frame to a corresponding laser mapping system that determines one or more of the three-dimensional topography of the scene or the dimension of the object within the scene;
providing the location of the tissue structure to the corresponding laser mapping system; and
receiving one or more of a three-dimensional topography of the tissue structure or a dimension of the tissue structure from the corresponding laser mapping system.

17. The method of claim 16, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

18. The method of claim 1, further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.

19. The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.

20. The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from the plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.

22. The method of claim 1, 





wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of:
a distance from an endoscope to an object;
an angle between an endoscope and the object; or
surface topology information about the object.

23. The method of claim 22, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters.

24. The method of claim 22, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter.

25. The method of claim 1, wherein actuating the emitter to emit the plurality of pulses of electromagnetic radiation comprises actuating the emitter to emit a plurality of tool-specific laser mapping patterns for each of a plurality of tools within the scene.

26. The method of claim 1, wherein the electromagnetic radiation pulsed in the laser mapping pattern comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20, 22, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et. al (US 20140163319 A1), hereinafter referred to as Blanquart (cited in IDS), in view of Richardson et al (US 20140267653 A1), hereinafter referred to as Richardson (cited in IDS), and in further view of Scheib (US 20200015925 A1), hereinafter referred to as Scheib (cited in IDS).

Regarding claim 1, Blanquart discloses a method (Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) comprising: 
actuating an emitter to emit a plurality of pulses of electromagnetic radiation (para. 0045, “As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110”); 
sensing reflected electromagnetic radiation resulting from the plurality of pulses of electromagnetic radiation (Fig. 1, reflected light can be seen which is going to the direction of the pixel array, para. 0047, “the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130.”) with a pixel array of an image sensor to generate a plurality of exposure frames (Fig. 1, the pixel array construct image by combining the data sets, para. 0045, “FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence.”).

Blanquart does not expressly disclose applying edge enhancement to edges within an exposure frame of the plurality of exposure frames.
	However, Richardson teaches applying edge enhancement to edges (para. 0008, Fig. 3 shows a system and method for enhancing edges within an image in a light deficient environment) within an exposure frame of the plurality of exposure frames (para. 0063, “It will be appreciated that the image sensor senses reflected electromagnetic radiation using or with the pixel array. The pixel array generates image data and an image frame is created from the image data. A processor 324 may detect image textures and edges within the image frame and may further enhance textures and edges within the image frame.”).
	Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Richardson of applying edge enhancement to edges within an exposure frame of the plurality of exposure frames. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023).

The combination of Blanquart in view of Richardson does not expressly disclose wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern.
	However, Scheib teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern (para. 0097, “surgical visualization system 100 also includes an emitter 106, which is configured to emit a pattern of light, such as stripes, grid lines, and/or dots, to enable the determination of the topography or landscape of the surface 105.”, para. 0121, “laser pulsing control circuit 622 also controls a laser pulse controller 628 for a laser pattern projector 630 that projects a laser light pattern 631, such as a grid or pattern of lines and/or dots, at a predetermined wavelength (λ.sub.2) on the operative tissue or organ at the surgical site 627.”).
Blanquart and Scheib are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Scheib wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide improved visualization of the patient's anatomy and/or the surgical procedure (Scheib, para. 0068).


Regarding claim 2, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”), further comprising: 
detecting the edges (Richardson, para. 0063, “processor 324 may detect image textures and edges within the image frame”) within the exposure frame (Blanquart discloses generating exposure frames using the pixel array, Richardson also teaches generating exposure frames using the pixel array); 
retrieving from memory a known conversion gain and an applied sensor gain (Richardson, para. 0066, “system and method may further comprise calculating noise correction based on a combination of Poisson statistics of photon arrival and electronic noise arising from the pixel array and its readout electronics. The may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer”) for the pixel array (Richardson, para. 0064, “method 300 may comprise sensing reflected electromagnetic radiation with said pixel array, wherein said pixel array generates image data at 330.”); 
calculating a threshold magnitude of noise acceptable in the exposure frame (Richardson, para. 0065, “The degree of applied edge enhancement may be governed by a digital gain factor applied to the detected edges, which depends on expected noise. The system may include creating a three dimensional image stream by combining the image frames of a plurality of pixel arrays disposed on a plurality of substrates that are stacked.”, under BRI expected noise reads onto threshold magnitude of noise) based on the known conversion gain and the applied sensor gain (Richardson, para. 0066, “system and method may further comprise calculating noise correction based on a combination of Poisson statistics of photon arrival and electronic noise arising from the pixel array and its readout electronics. The may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer”)  for the pixel array (Richardson, para. 0064, “method 300 may comprise sensing reflected electromagnetic radiation with said pixel array, wherein said pixel array generates image data at 330.”); and 
adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame (Richardson, para. 0033, “The resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement.” para. 0036, “The .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste.”, para. 0027, “disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. The option to do it precisely depends on the availability of the calibration of the captured signal from digital number to electrons, for all relevant sensor gains.”).
Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Richardson of detecting the edges within the exposure frame, retrieving from memory a known conversion gain and an applied sensor gain, calculating a threshold magnitude of noise acceptable in the exposure frame based on the known conversion gain and the applied sensor gain for the pixel array, and adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023).

Regarding claim 3, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”), wherein applying the edge enhancement to the edges (Richardson, para. 0008, Fig. 3 shows a system and method for enhancing edges within an image in a light deficient environment) within an exposure frame (Richardson, para. 0063, “It will be appreciated that the image sensor senses reflected electromagnetic radiation using or with the pixel array. The pixel array generates image data and an image frame is created from the image data. A processor 324 may detect image textures and edges within the image frame and may further enhance textures and edges within the image frame.”) comprises: extracting luminance data from the exposure frame; detecting the edges within the exposure frame; applying a gain factor to the detected edges within the image frame to generate modified edge data; and merging the luminance data and the modified edge data (Richardson, para. 0024, “first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the unsharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance.”).
Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Richardson of extracting luminance data from the exposure frame, detecting the edges within the exposure frame, applying a gain factor to the detected edges within the image frame to generate modified edge data, and merging the luminance data and the modified edge data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023).

Regarding claim 4, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”), further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor (Richardson, para. 0065, “The degree of applied edge enhancement may be governed by a digital gain factor applied to the detected edges, which depends on expected noise. The system may include creating a three dimensional image stream by combining the image frames of a plurality of pixel arrays disposed on a plurality of substrates that are stacked., para. 0066, “include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer”, para. 0027, “disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. The option to do it precisely depends on the availability of the calibration of the captured signal from digital number to electrons, for all relevant sensor gains.”).
Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Richardson of calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023).

Regarding claim 5, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein applying the edge enhancement (Richardson, para. 0008, Fig. 3 shows a system and method for enhancing edges within an image in a light deficient environment)comprises applying the edge enhancement (Richardson, para. 0008, Fig. 3 shows a system and method for enhancing edges within an image in a light deficient environment) in response to the exposure frame (para. 0063, “It will be appreciated that the image sensor senses reflected electromagnetic radiation using or with the pixel array. The pixel array generates image data and an image frame is created from the image data. A processor 324 may detect image textures and edges within the image frame and may further enhance textures and edges within the image frame.”) comprising more than a threshold magnitude of noise (Richardson, para. 0065, “The degree of applied edge enhancement may be governed by a digital gain factor applied to the detected edges, which depends on expected noise. The system may include creating a three dimensional image stream by combining the image frames of a plurality of pixel arrays disposed on a plurality of substrates that are stacked.”, under BRI expected noise reads onto threshold magnitude of noise, para. 0027, “disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. The option to do it precisely depends on the availability of the calibration of the captured signal from digital number to electrons, for all relevant sensor gains.”).
Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Richardson wherein applying the edge enhancement comprises applying the edge enhancement in response to the exposure frame comprising more than a threshold magnitude of noise. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023) and it allows the most ideal compromise between edge enhance efficacy and noise control (Richardson, para. 0027).

Regarding claim 6, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein applying the edge enhancement (Richardson, para. 0008, Fig. 3 shows a system and method for enhancing edges within an image in a light deficient environment) comprises applying the edge enhancement (Richardson, para. 0008, Fig. 3 shows a system and method for enhancing edges within an image in a light deficient environment) on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise (Richardson, para. 0027, “disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. The option to do it precisely depends on the availability of the calibration of the captured signal from digital number to electrons, for all relevant sensor gains”, under BRI, expected noise reads on threshold magnitude of noise) and wherein the method (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise (Richardson, para. 0027, “continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise”).
Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Richardson wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023) and it allows the most ideal compromise between edge enhance efficacy and noise control (Richardson, para. 0027).

Regarding claim 7, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) further comprising detecting the edges within the exposure frame (Richardson, para. 0024, “first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the unsharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance.”) by: 
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter (Richardson, para. 0029, “Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7.times.7”); 
extracting a luminance plane from the exposure frame (Richardson, para. 0024, “first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the unsharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance.”); 
generating a difference plane by subtracting the spatially filtered version of the exposure frame from the luminance plane (Richardson, para. 0029, “a spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane); and 
detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency (Richardson, para. 0029, “Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency.”).
Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Richardson applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter, extracting a luminance plane from the exposure frame, generating a difference plane by subtracting the spatially filtered version of the exposure frame from the luminance plane, and detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023) and it allows the most ideal compromise between edge enhance efficacy and noise control (Richardson, para. 0027).

Regarding claim 8, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) further comprising detecting the edges within the exposure frame (Richardson, para. 0024, “first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the unsharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance.”) by: applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter (Richardson, para. 0029, “Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7.times.7”); and applying an edge detect operator kernel to the spatially filtered version of the exposure frame (Richardson, para. 0028, “an edge detect operator kernel, (e.g. Sobel, Roberts or Prewitt), is applied to a spatially filtered version of the image”).

Regarding claim 9, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame (Richardson, para. 0033, “resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement”), wherein calculating the gain factor (Richardson, para. 0033, “resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement”) comprises calculating based on: voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor; a known conversion gain for the pixel array; an absolute overall linear gain applied to the image sensor (Richardson, para. 0037, “following expression can be used to compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain .epsilon., (in .mu.V/e-) and the ADC voltage swing, W, (in V), are known Where n=the number of ADC bits and G is the absolute overall linear gain applied on the sensor.”); and a strength adjuster setting received from a user (Richardson, para. 0036, “.beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste”).
Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Richardson calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, wherein calculating the gain factor comprises calculating based on: voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor; a known conversion gain for the pixel array; an absolute overall linear gain applied to the image sensor; and a strength adjuster setting received from a user. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023) and it allows the most ideal compromise between edge enhance efficacy and noise control (Richardson, para. 0027).

Regarding claim 10, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame (Richardson, para. 0033, “resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement”), wherein calculating the gain factor (Richardson, para. 0033, “resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement”) comprises: plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains (Richardson, para. 0039, “It the sensor design parameters are unknown, K can be determined empirically by plotting photon transfer curves of noise (in DN.sup.2) versus signal (in DN) for a broad range of gains. In this case, K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain.”); identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph (Richardson, para. 0037, “compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain”, para. 0039, “K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain.”); predicting a magnitude of noise expectation based on the calibration factor (para. 0040, “Once K is known it may be used to predict the magnitude of the noise expectation”); and calculating the gain factor based on the predicted magnitude of noise expectation and a strength adjust setting received from a user (Richardson, para. 0033, “resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement”, para. 0036, “.beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste”).
Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Richardson plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains, identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph, predicting a magnitude of noise expectation based on the calibration factor, and calculating the gain factor based on the predicted magnitude of noise expectation and a strength adjust setting received from a user. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023) and it allows the most ideal compromise between edge enhance efficacy and noise control (Richardson, para. 0027).

Regarding claim 11, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein sensing the reflected electromagnetic radiation (Blanquart, Fig. 1, reflected light can be seen which is going to the direction of the pixel array, para. 0047, “the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130.”) comprises sensing during a readout period of the pixel array (Blanquart, Fig. 1, the pixel array construct image by combining the data sets, para. 0045, “FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence.”, para. 0065, “the emitter may pulse during the read out portion 202 of the sensor operation cycle”), wherein the readout period is a duration of time when active pixels in the pixel array are read (Blanquart, para. 0064, “the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202.”).

Regarding claim 12, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein actuating the emitter (Blanquart, para. 0045, “As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110”) comprises actuating the emitter to emit (Blanquart, para. 0045, “As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110”), during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (Blanquart, Fig. 7A-7D, 1 cycle or pulse duration is between the dotted lines, there are three sub pulses being the red, blue, and green which has a duration that is shorter than the pulse duration).

Regarding claim 13, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”), wherein actuating the emitter (Blanquart, para. 0045, “As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110”) comprises actuating the emitter (Blanquart, para. 0045, “As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110”)  to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse (Blanquart, Fig. 7B, red light, blue light, and green light are all emitted simultaneously).

Regarding claim 14, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”), wherein sensing the reflected electromagnetic radiation (Blanquart, Fig. 1, reflected light can be seen which is going to the direction of the pixel array, para. 0047, “the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130.”) comprises generating a fluorescence exposure frame in response to emission by the emitter of a fluorescence excitation pulse (Scheib, para. 0108, “a fluoroscopy visualization technology, such as fluorescent indosciedine green (ICG), for example, can be utilized to illuminate a critical structure 201, as shown in FIGS. 6-8. A camera 220 can include two optical waveforms sensors 222, 224, which take simultaneous left-side and right-side images of the critical structure 201 (FIG. 7A and 7B)”), and wherein the method further comprises providing the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (Scheib, para. 0109, “if a critical structure 301 or the contents thereof (e.g. a vessel or the contents of the vessel) can emit a signal 302, such as with fluoroscopy, then the actual location can be triangulated from two separate cameras 320a, 320b at known locations”).
Blanquart and Scheib are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Scheib of generating a fluorescence exposure frame in response to emission by the emitter of a fluorescence excitation pulse, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide improved visualization of the patient's anatomy and/or the surgical procedure (Scheib, para. 0068).

Regarding claim 15, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 14 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”), further comprising: receiving the location of the critical tissue structure from the corresponding fluorescence system (Scheib, para. 0109, “if a critical structure 301 or the contents thereof (e.g. a vessel or the contents of the vessel) can emit a signal 302, such as with fluoroscopy, then the actual location can be triangulated from two separate cameras 320a, 320b at known locations”); generating an overlay frame comprising the location of the critical tissue structure (Scheib, para. 0117, “control system 600 is configured to detect the critical structure(s) and provide an image overlay of the critical structure and measure the distance to the surface of the visible tissue and the distance to the embedded/buried critical structure(s)”); and combining the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (Scheib, para. 0115, “the control system 600 combines the identified spectral signature and the structural light data in an image. For example, the control system 600 can be employed to create of three-dimensional data set for surgical use in a system with augmentation image overlays.”, spectral signature is RGB or visible light and structural light is from the fluoroscopy system).
Blanquart and Scheib are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Scheib of receiving the location of the critical tissue structure from the corresponding fluorescence system, generating an overlay frame comprising the location of the critical tissue structure, and combining the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide improved visualization of the patient's anatomy and/or the surgical procedure (Scheib, para. 0068).

Regarding claim 16, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 15 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein sensing reflected electromagnetic by the pixel array (Blanquart, Fig. 1, reflected light can be seen which is going to the direction of the pixel array, para. 0047, “the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130.”) comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern (Scheib, para. 0083, “the surface mapping subsystem can be achieved with a light pattern system, as further described herein. The use of a light pattern (or structured light) for surface mapping is known. Known surface mapping techniques can be utilized in the surgical visualization systems described herein”), and wherein the method further comprises: providing the laser mapping exposure frame to a corresponding laser mapping system (Scheib, para. 0083, “the surface mapping subsystem can be achieved with a light pattern system, as further described herein. The use of a light pattern (or structured light) for surface mapping is known. Known surface mapping techniques can be utilized in the surgical visualization systems described herein”) that determines a topology of the scene and/or dimensions of one or more objects within the scene (Scheib, para. 0097, “surgical visualization system 100 also includes an emitter 106, which is configured to emit a pattern of light, such as stripes, grid lines, and/or dots, to enable the determination of the topography or landscape of the surface 105”); providing the location of the critical tissue structure to the corresponding laser mapping system (Scheib, para. 0109, “if a critical structure 301 or the contents thereof (e.g. a vessel or the contents of the vessel) can emit a signal 302, such as with fluoroscopy, then the actual location can be triangulated from two separate cameras 320a, 320b at known locations”); and receiving a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system (Scheib, para. 0155, “Scheib, para. 0155, “the topography of the surgical site is provided on a monitor by the surface mapping logic”).
Blanquart and Scheib are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Scheib of generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern  and wherein the method further comprises: providing the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene, providing the location of the critical tissue structure to the corresponding laser mapping system, and receiving a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide improved visualization of the patient's anatomy and/or the surgical procedure (Scheib, para. 0068).

Regarding claim 17, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 16 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein the critical tissue structure (Scheib, para. 0007, “configured to identify a critical structure below a tissue surface”) comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (Scheib, para. 0078, “a critical structure such as a ureter, specific nerves, and/or critical blood vessels,”).

Regarding claim 18, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor (Blanquart, Abstract, “pulsing a component controlled light source during the blanking period”), wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (Blanquart, para. 0064, “The time between the last row readout and the next readout cycle may be called the blanking time 216.”, “FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230 during the blanking time 216. This ensures that all rows see the same light issued from the same light pulse 230. In other words, each row will start its integration in a dark environment, which may be at the optical black back row 220 of read out frame (m) for a maximum light pulse width, and will then receive a light strobe and will end its integration in a dark environment, which may be at the optical black front row 218 of the next succeeding read out frame (m+1) for a maximum light pulse width.”).

Regarding claim 19, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein sensing the reflected electromagnetic radiation (Blanquart, Fig. 1, reflected light can be seen which is going to the direction of the pixel array, para. 0047, “the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130.”) comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation (Blanquart, para. 0163, “FIGS. 29A and 29B illustrate a perspective view and a side view, respectively, of an implementation of a monolithic sensor 2900 having a plurality of pixel arrays for producing a three dimensional image in accordance with the teachings and principles of the disclosure. Such an implementation may be desirable for three dimensional image capture, wherein the two pixel arrays 2902 and 2904 may be offset during use. In another implementation, a first pixel array 2902 and a second pixel array 2904 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array is dedicated to a different range of wave length electromagnetic radiation than the second pixel array.”).

Regarding claim 20, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein actuating the emitter (Blanquart, para. 0045, “As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110”) comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation (Blanquart, Fig. 7A-7D) repeatedly sufficient for generating a video stream comprising a plurality of image frames (Blanquart, “para. 0088, “In FIG. 7D, green, which contains the most luminance information, may be pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R . . . ) scheme to obtain the luminance data. Such a configuration would create a video stream that has perceptively more detail, without creating and transmitting unperceivable data.”), wherein each image frame in the video stream comprises data from a plurality of exposure frames (para. 0013, “FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure;”), and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (Blanquart, Fig. 1, the pixel array construct image by combining the data sets, para. 0045, “FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence.”).

Regarding claim 22, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein sensing reflected electromagnetic radiation by the pixel array (Blanquart, Fig. 1, reflected light can be seen which is going to the direction of the pixel array, para. 0047, “the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130.”) comprises generating a laser mapping exposure frame (Scheib, para. 0077, “a visualization system can include a first light emitter configured to emit a plurality of spectral waves, a second light emitter configured to emit a light pattern, and one or more receivers, or sensors, configured to detect visible light, molecular responses to the spectral waves (spectral imaging), and/or the light pattern. The surgical visualization system can also include an imaging system and a control circuit in signal communication with the receiver(s) and the imaging system. Based on output from the receiver(s), the control circuit can determine a geometric surface map, i.e. three-dimensional surface topography, of the visible surfaces at the surgical site and one or more distances with respect to the surgical site. In certain instances, the control circuit can determine one more distances to an at least partially concealed structure. Moreover, the imaging system can convey the geometric surface map and the one or more distances to a clinician. In such instances, an augmented view of the surgical site provided to the clinician can provide a representation of the concealed structure within the relevant context of the surgical site.”) by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern (Scheib, para. 0097, “surgical visualization system 100 also includes an emitter 106, which is configured to emit a pattern of light, such as stripes, grid lines, and/or dots, to enable the determination of the topography or landscape of the surface 105.”, para. 0121, “laser pulsing control circuit 622 also controls a laser pulse controller 628 for a laser pattern projector 630 that projects a laser light pattern 631, such as a grid or pattern of lines and/or dots, at a predetermined wavelength (λ.sub.2) on the operative tissue or organ at the surgical site 627.”), wherein the laser mapping exposure frame comprises information for determining real time measurements (Scheib, para. 0079, “the surgical visualization system 100 can be used intraoperatively to provide real-time, or near real-time, information to the clinician regarding proximity data, dimensions, and/or distances during a surgical procedure.”) comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object (Scheib, para. 0077, “a visualization system can include a first light emitter configured to emit a plurality of spectral waves, a second light emitter configured to emit a light pattern, and one or more receivers, or sensors, configured to detect visible light, molecular responses to the spectral waves (spectral imaging), and/or the light pattern. The surgical visualization system can also include an imaging system and a control circuit in signal communication with the receiver(s) and the imaging system. Based on output from the receiver(s), the control circuit can determine a geometric surface map, i.e. three-dimensional surface topography, of the visible surfaces at the surgical site and one or more distances with respect to the surgical site. In certain instances, the control circuit can determine one more distances to an at least partially concealed structure. Moreover, the imaging system can convey the geometric surface map and the one or more distances to a clinician. In such instances, an augmented view of the surgical site provided to the clinician can provide a representation of the concealed structure within the relevant context of the surgical site.”).

Regarding claim 25, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”) wherein actuating the emitter to emit the plurality of pulses of electromagnetic radiation (Blanquart, para. 0045, “As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110”) comprises actuating the emitter to emit a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene (Scheib, para. 0177, “By controlling the emitter assembly 5204 to sequentially pulse structured light, visible light, and non-visible EMR, all three different types of EMR can be combined in a single visualization system 5200 to visualize and track tissues, structures, tools, and other objects during the course of a surgical procedure (e.g., a minimally invasive surgical procedure). It will be appreciated that multiple similarly configured cameras can be utilized to visualize and track multiple tissues, structures, tools, and other objects during the course of a surgical procedure.”, surgical tool is also being tracked).
Blanquart and Scheib are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Scheib of actuating the emitter to emit a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide improved visualization of the patient's anatomy and/or the surgical procedure (Scheib, para. 0068).

Regarding claim 26, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”), wherein the laser mapping pattern emitted by the emitter (Scheib, para. 0097, “surgical visualization system 100 also includes an emitter 106, which is configured to emit a pattern of light, such as stripes, grid lines, and/or dots, to enable the determination of the topography or landscape of the surface 105.”, para. 0121, “laser pulsing control circuit 622 also controls a laser pulse controller 628 for a laser pattern projector 630 that projects a laser light pattern 631, such as a grid or pattern of lines and/or dots, at a predetermined wavelength (λ.sub.2) on the operative tissue or organ at the surgical site 627.”) comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking (Scheib, para. 0177, “By controlling the emitter assembly 5204 to sequentially pulse structured light, visible light, and non-visible EMR, all three different types of EMR can be combined in a single visualization system 5200 to visualize and track tissues, structures, tools, and other objects during the course of a surgical procedure (e.g., a minimally invasive surgical procedure). It will be appreciated that multiple similarly configured cameras can be utilized to visualize and track multiple tissues, structures, tools, and other objects during the course of a surgical procedure.”, one of the camera is for tracking structures which corresponds to light illumination and the other is for tool tracking).
Blanquart and Scheib are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Scheib of a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide improved visualization of the patient's anatomy and/or the surgical procedure (Scheib, para. 0068).

Regarding claim 27, Blanquart discloses a system (Fig. 1 and Fig. 2) comprising: 
an emitter (Fig. 1, emitter 100) for emitting a plurality of pulses of electromagnetic radiation (para. 0045, “As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110”); 
an image sensor comprising a pixel array (para. 0023, “FIGS. 31A and 31B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor having a plurality of pixel arrays for producing a three dimensional image, wherein the plurality of pixel arrays and the image sensor are built on a plurality of substrates”) for sensing reflected electromagnetic radiation (Fig. 1, reflected light can be seen which is going to the direction of the pixel array, para. 0047, “the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130.”) to generate a plurality of exposure frames (Fig. 1, the pixel array construct image by combining the data sets, para. 0045, “FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. The light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence.”); and 
one or more processors (Fig. 2, processor 152) configurable to execute instructions (para. 0048, “storing computer-executable instructions”) stored in non-transitory computer readable storage media (Fig. 2, Memory devices 154).
 
Blanquart does not expressly disclose applying edge enhancement to edges within an exposure frame of the plurality of exposure frames.
	However, Richardson teaches applying edge enhancement to edges (para. 0008, Fig. 3 shows a system and method for enhancing edges within an image in a light deficient environment) within an exposure frame of the plurality of exposure frames (para. 0063, “It will be appreciated that the image sensor senses reflected electromagnetic radiation using or with the pixel array. The pixel array generates image data and an image frame is created from the image data. A processor 324 may detect image textures and edges within the image frame and may further enhance textures and edges within the image frame.”).
	Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Blanquart to incorporate the teachings of Richardson of applying edge enhancement to edges within an exposure frame of the plurality of exposure frames. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023).

The combination of Blanquart in view of Richardson does not expressly disclose wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern.
	However, Scheib teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern (para. 0097, “surgical visualization system 100 also includes an emitter 106, which is configured to emit a pattern of light, such as stripes, grid lines, and/or dots, to enable the determination of the topography or landscape of the surface 105.”, para. 0121, “laser pulsing control circuit 622 also controls a laser pulse controller 628 for a laser pattern projector 630 that projects a laser light pattern 631, such as a grid or pattern of lines and/or dots, at a predetermined wavelength (λ.sub.2) on the operative tissue or organ at the surgical site 627.”).
Blanquart and Scheib are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Blanquart to incorporate the teachings of Scheib wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide improved visualization of the patient's anatomy and/or the surgical procedure (Scheib, para. 0068).

Regarding claim 28, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the system of claim 27 (Blanquart, Fig.1 and Fig. 2), wherein the instructions (Blanquart, para. 0048, “storing computer-executable instructions”) further comprise: 
detecting the edges (Richardson, para. 0063, “processor 324 may detect image textures and edges within the image frame”) within the exposure frame (Blanquart discloses generating exposure frames using the pixel array, Richardson also teaches generating exposure frames using the pixel array); 
retrieving from memory a known conversion gain and an applied sensor gain (Richardson, para. 0066, “system and method may further comprise calculating noise correction based on a combination of Poisson statistics of photon arrival and electronic noise arising from the pixel array and its readout electronics. The may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer”) for the pixel array (Richardson, para. 0064, “method 300 may comprise sensing reflected electromagnetic radiation with said pixel array, wherein said pixel array generates image data at 330.”); 
calculating a threshold magnitude of noise acceptable in the exposure frame (Richardson, para. 0065, “The degree of applied edge enhancement may be governed by a digital gain factor applied to the detected edges, which depends on expected noise. The system may include creating a three dimensional image stream by combining the image frames of a plurality of pixel arrays disposed on a plurality of substrates that are stacked.”, under BRI expected noise reads onto threshold magnitude of noise) based on the known conversion gain and the applied sensor gain (Richardson, para. 0066, “system and method may further comprise calculating noise correction based on a combination of Poisson statistics of photon arrival and electronic noise arising from the pixel array and its readout electronics. The may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer”)  for the pixel array (Richardson, para. 0064, “method 300 may comprise sensing reflected electromagnetic radiation with said pixel array, wherein said pixel array generates image data at 330.”); and 
adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame (Richardson, para. 0033, “The resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement.” para. 0036, “The .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste.”, para. 0027, “disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. The option to do it precisely depends on the availability of the calibration of the captured signal from digital number to electrons, for all relevant sensor gains.”).
Blanquart and Richardson are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Blanquart to incorporate the teachings of Richardson of detecting the edges within the exposure frame, retrieving from memory a known conversion gain and an applied sensor gain, calculating a threshold magnitude of noise acceptable in the exposure frame based on the known conversion gain and the applied sensor gain for the pixel array, and adjusting a magnitude of the applied edge enhancement based on the threshold magnitude of noise acceptable in the exposure frame. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the application of edge enhancement is effective in rendering images and video streams more subjectively pleasing, since it increases the definition of objects and textures (Richardson, para. 0023).

Regarding claim 29, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the system of claim 27 (Blanquart, Fig.1 and Fig. 2), wherein the laser mapping pattern emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene (Scheib, para. 0177, “By controlling the emitter assembly 5204 to sequentially pulse structured light, visible light, and non-visible EMR, all three different types of EMR can be combined in a single visualization system 5200 to visualize and track tissues, structures, tools, and other objects during the course of a surgical procedure (e.g., a minimally invasive surgical procedure). It will be appreciated that multiple similarly configured cameras can be utilized to visualize and track multiple tissues, structures, tools, and other objects during the course of a surgical procedure.”, surgical tool is also being tracked).
Blanquart and Scheib are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Blanquart to incorporate the teachings of Scheib of actuating the emitter to emit a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide improved visualization of the patient's anatomy and/or the surgical procedure (Scheib, para. 0068).

Regarding claim 30, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the system of claim 27 (Blanquart, Fig.1 and Fig. 2), wherein the laser mapping pattern emitted by the emitter (Scheib, para. 0097, “surgical visualization system 100 also includes an emitter 106, which is configured to emit a pattern of light, such as stripes, grid lines, and/or dots, to enable the determination of the topography or landscape of the surface 105.”, para. 0121, “laser pulsing control circuit 622 also controls a laser pulse controller 628 for a laser pattern projector 630 that projects a laser light pattern 631, such as a grid or pattern of lines and/or dots, at a predetermined wavelength (λ.sub.2) on the operative tissue or organ at the surgical site 627.”) comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking (Scheib, para. 0177, “By controlling the emitter assembly 5204 to sequentially pulse structured light, visible light, and non-visible EMR, all three different types of EMR can be combined in a single visualization system 5200 to visualize and track tissues, structures, tools, and other objects during the course of a surgical procedure (e.g., a minimally invasive surgical procedure). It will be appreciated that multiple similarly configured cameras can be utilized to visualize and track multiple tissues, structures, tools, and other objects during the course of a surgical procedure.”, one of the camera is for tracking structures which corresponds to light illumination and the other is for tool tracking).
Blanquart and Scheib are both considered to be analogous to the claimed invention because they are in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Blanquart to incorporate the teachings of Scheib of a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide improved visualization of the patient's anatomy and/or the surgical procedure (Scheib, para. 0068).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart in view of Richardson and in further view of Scheib and in further view of BenYakar et al. (US 20130211391 A1), hereinafter referred to as BenYakar (cited in IDS).

Regarding claim 21, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 1 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”)
The combination of Blanquart in view of Richardson and in further view of Scheib does not expressly disclose wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent.
	However, BenYakar teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter (para. 0064, “Femtosecond lasers can include lasers configured to emit laser pulses having pulse durations between about 1 ps and about 1 fs.”, under BRI laser is an electromagnetic radiation, para. 0076, “The light emitted from the multiphoton process can be collected and detected by the photodetector 32, such that an electrical signal is generated that is proportional to the amount of emitted photons collected. By scanning the focused laser beam and collecting emitted light at successive positions in the target tissue, an image can be reconstructed by mapping the detected light signals to corresponding locations in an image.”) is an excitation wavelength (para. 0095, “The system 10 may further include a beam splitter such as the hot mirror 38 to separate excitation and emission light. A beam splitter can separate light based on wavelength and can be provided as an element with a dichroic coating that is reflective to a certain wavelength range, such as that of the excitation optical energy, and is transmissive to another wavelength range, such as that of the emitted fluorescent light”) for fluorescing a reagent (para. 0059, “the substance may contain fluorescently labeled nanospheres and/or a fluorescent macromolecular dye so that the optional imaging capabilities of the systems described herein can be utilized to assess the condition and location of the injected substance.”, fluorescent dye corresponds to reagent), and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array (para. 0064, “Femtosecond lasers can include lasers configured to emit laser pulses having pulse durations between about 1 ps and about 1 fs.”, under BRI laser is an electromagnetic radiation, para. 0076, “The light emitted from the multiphoton process can be collected and detected by the photodetector 32, such that an electrical signal is generated that is proportional to the amount of emitted photons collected. By scanning the focused laser beam and collecting emitted light at successive positions in the target tissue, an image can be reconstructed by mapping the detected light signals to corresponding locations in an image.”) is a relaxation wavelength (para. 0075, “The objective lens 18 can be further configured to receive light 19 from the target tissue 20. Light received 19 from the target tissue 20 can include light resulting from excitation of fluorophores in the target tissue. The excitation of the fluorophores can be caused by interaction of the imaging light 15 with portions of the target tissue. Light received from the target tissue can also result from luminescence of nanoparticles located in the target tissue 20., the light received from the target tissue is the relaxation wavelength) of the reagent (para. 0059, “the substance may contain fluorescently labeled nanospheres and/or a fluorescent macromolecular dye so that the optional imaging capabilities of the systems described herein can be utilized to assess the condition and location of the injected substance.”, fluorescent dye corresponds to reagent).
BenYakar is considered to be analogous to the claimed invention because it is in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of BenYakar wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance a field of view (FOV), resolution, and/or collection efficiency while avoiding undesirable effects (BenYakar, para. 0082).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart in view of Richardson and in further view of Scheib and in further view of Sibarita (US 20130294645 A1), hereinafter referred to as Sibarita (cited in IDS).

Regarding claim 23, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 22 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”).

The combination of Blanquart in view of Richardson and in further view of Scheib does not expressly disclose wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters.
	However, Sibarita teaches wherein the laser mapping exposure frame (Scheib teaches generating laser mapping exposure frame) comprises information for determining the real time measurements to an accuracy of less than 10 centimeters (para. 0021, “FIG. 2D illustrates a system that uses real-time and/or near real-time wavelet-based particle localization for controlling image acquisition.”, para. 0058, “ If the processor indicates or receives an indication in step 262 that all of the desired 2D images have been acquired, it determines whether or not to create a 3D image in step 280. If a 3D image is desired, the processor locates the axial (z) position of one or more of the previously localized particles (step 282), e.g., with an accuracy of 50 nm, 40 nm, 25 nm, 10 nm, 5 nm, or better.”).
Sibarita is considered to be analogous to the claimed invention because it is in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Sibarita wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because of its processing time, which is more than one order of magnitude faster than that involving two-dimensional (2D) Gaussian fitting, and very good localization accuracy (Sibarita, para. 0037).

Regarding claim 24, the combination of Blanquart in view of Richardson and in further view of Scheib discloses the method of claim 22 (Blanquart, Abstract, “present disclosure extends to methods, systems, and computer program products for producing an image in light deficient environments”), wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter.

The combination of Blanquart in view of Richardson and in further view of Scheib does not expressly disclose wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter.
	However, Sibarita teaches wherein the laser mapping exposure frame (Scheib teaches generating laser mapping exposure frame) comprises information for determining the real time measurements to an accuracy of less than one millimeter (para. 0021, “FIG. 2D illustrates a system that uses real-time and/or near real-time wavelet-based particle localization for controlling image acquisition.”, para. 0058, “ If the processor indicates or receives an indication in step 262 that all of the desired 2D images have been acquired, it determines whether or not to create a 3D image in step 280. If a 3D image is desired, the processor locates the axial (z) position of one or more of the previously localized particles (step 282), e.g., with an accuracy of 50 nm, 40 nm, 25 nm, 10 nm, 5 nm, or better.”).
Sibarita is considered to be analogous to the claimed invention because it is in the same field of imaging capabilities in medical use. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Blanquart to incorporate the teachings of Sibarita wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because of its processing time, which is more than one order of magnitude faster than that involving two-dimensional (2D) Gaussian fitting, and very good localization accuracy (Sibarita, para. 0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663